Citation Nr: 1236711	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-07 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned in April 2011.  A transcript of that hearing has been associated with the claims file.

This case was previously remanded by the Board in July 2011 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issues of service connection for a low back disorder and service connection for a left shoulder disorder must be remanded for further development.  

Service treatment records reflect that the Veteran had no abnormalities of the spine or upper extremities found on clinical evaluation in the July 1965 entrance examination and no reported problems of the back or left shoulder in the July 1965 Report of Medical History.  In May 1966 the Veteran was involved in an automobile accident with injuries to the back and knee noted.  In a March 1967 service treatment report, the Veteran complained of pain in the back, neck and a headache, at which time she was assessed with a tension headache and post cervical muscle spasm.  The Veteran was involved in another automobile accident in June 1967 wherein she was treated for complaints of headaches and problems with the right knee.  In August 1967, the Veteran complained of bilateral lower back pain for the past five days and reported that she had a similar episode two weeks ago with pain in the back with urination.  In an August 1967 Report of Medical History, the Veteran reported having no painful or "trick" shoulder or elbow, no recurrent back pain and stated that her health was "good" at that time.  An August 1967 separation examination revealed no abnormalities of the upper extremities or spine upon clinical evaluation.  

In an August 1971 VA examination, the Veteran provided a history of having swollen knee joints and arthritis since August 1969 while she was at Fort Bragg, North Carolina.  Her present complaints were limited to the right knee and rheumatoid arthritis.  A physical examination revealed no restriction of the spine or neck, no heat, tenderness or inflammation of any joint, a normal range of motion in all peripheral joints and no pain along the spine on fist percussion.  The Veteran was diagnosed with degenerative joint disease and osteoarthritis, multiple, although it was not specified which areas these were attributed to.  X-rays were taken of the chest, knees, elbows and left ankle only.  

Private treatment reports from January 2001 to April 2011 reflect that the Veteran was treated mainly for left shoulder pain as well as the spine and complaints and assessments of arthralgias.  A January 2001 private bone scan report reflects a complaint of chronic left arm pain and findings revealed activity in the superior ischial ramus on the right and the right ankle.  The rest of the scan showed no abnormal activity.  A January 2001 x-ray of the left shoulder revealed findings of an unremarkable exam of the left shoulder.  In an August 2002 private treatment report, a physical examination revealed left shoulder mild impingement findings and tenderness to percussion down the cervical, thoracic and lumbar spine with bilateral sacroiliac joint tenderness.  At that time, the Veteran was diagnosed with symptom complex manifested by joint pain and swelling, muscle weakness, fatigue and foot numbness.  An August 2002 bone scan report revealed findings of mild degenerative uptake in the thoracolumbar spine.  A September 2002 private treatment report reflects that x-rays of the lumbar spine revealed mild rotoscoliosis and the Veteran was diagnosed with a symptom complex manifested by mildly positive ANA, joint pain, swelling and a rash.  In November 2002 the Veteran was diagnosed with diffuse arthralgias, though the areas involved were not specified.  The Veteran complained of stiff, achy joints in March 2003.  She was initially diagnosed with left shoulder pain in December 2003 and subsequently followed up for left shoulder pain from March 2004 through September 2007.  The Veteran was also diagnosed with a history of left shoulder pain from September 2006 to September 2007.  A March 2011 private x-ray report reflects an impression of possible scoliosis or splinting.  An April 2011 computerized tomography (CT) scan of the lumbar spine revealed findings of mild scoliosis of the lumbar spine and degenerative disc disease with asymmetric bulges at L4-5 and L5-S1 to the right, producing mild right foraminal stenosis at these two levels.  

VA outpatient treatment reports from July 2003 to July 2012 reflect that the Veteran was initially seen at the VA in July 2003, at which time a history of degenerative joint disease was provided, although no areas were specified.  In January 2005 the Veteran's active problems included degenerative joint disease, which was not specified.  Subsequent treatment reports reflect that the Veteran's active problems included degenerative joint disease, osteoarthritis and polyarthralgia, which were not specified as to which areas were affected.  These subsequent records also demonstrate a diagnosis of "osteoporosis/osteoarthritis/polyarthralgia" was provided which was noted as being treated by a private physician.  The Veteran was specifically diagnosed with low back pain and strain in June 2008.  In February 2011, the Veteran complained of chronic and constant low back and left arm pain, although no diagnosis of a back or left arm disability was provided at that time.  While the Veteran's active problems also included bursitis, only left hip bursitis was diagnosed per an April 2005 VA outpatient treatment report.  

In a March 2005 VA examination, the Veteran was diagnosed with left shoulder strain and chronic lumbar strain.  The examiner opined that she would have to resort to speculation to state that the left shoulder strain and lumbar strain were due to a motor vehicle accident more than 30 years ago.  No rationale for this opinion was provided.

In an April 2011 Travel Board hearing, the Veteran reported having continued low back pain since her active service due to both automobile accidents and a fall in the snow in 1966.  She also reported that she had continued left shoulder pain since her active service due to her duties as a nursing assistant at that time.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this case, in considering the service treatment records demonstrating treatment and hospitalization for injuries resulting from automobile accidents in service which included a back injury in May 1966, the Veteran's service records demonstrate her military occupational specialty was that of a medical specialist, the current diagnoses of left shoulder strain and chronic lumbar sprain, the March 2005 VA examiner's opinion without rationale, and the Veteran's statements and testimony of a continuity of back pain and left shoulder pain symptoms since active service, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current back and left shoulder disabilities which originated during her active service or were otherwise caused by or related to her active service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Barr v. Nicholson, 21 Vet. App. 303.  

The Board also observes that the Veteran submitted additional statements to the Board in August 2012, however, the copies of this evidence are illegible.  Therefore, upon remand, the Veteran should be asked whether she can provide copies of this information again.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and her representative and request copies of all documents submitted to the Board in August 2012, including any statements and records included in the August 2012 submission.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The AMC/RO should schedule the Veteran for a VA examination of the Veteran's back and left shoulder by an appropriate examiner, to determine the current nature and etiology of the Veteran's back and left shoulder disorders.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to include the Veteran's service records.  Please note, the Veteran is competent to attest to the continuity of symptoms (i.e. back pain and left shoulder pain) since her active service.  

The examiner is asked to answer the following:  

(a).  Does the Veteran have a current back disorder and/or a current left shoulder disorder?  If so, please specify the diagnosis/diagnoses.  

(b).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed back disorder:  (i) had its onset during her active duty from August 1965 to August 1967; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. the automobile accidents in service)?  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

(c).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left shoulder disorder:  (i) had its onset during her active duty from August 1965 to August 1967; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. the automobile accidents in service or overuse due to her military duties)?  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  The Veteran must be advised  of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to her last known address of record.  If she fails to report, the claim folder must indicate whether the notification letter was returned as undeliverable.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


